Citation Nr: 0100843	
Decision Date: 01/12/01    Archive Date: 01/17/01	

DOCKET NO.  99-21 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for depression.

3.  Entitlement to an increased evaluation for postphlebitic 
syndrome of the right lower extremity, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased evaluation for postphlebitic 
syndrome of the left lower extremity, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Phoenix, Arizona, Regional Office (RO).  
In the substantive appeal of September 1999, the veteran 
sought entitlement to a 10 percent evaluation based on 
multiple noncompensable disabilities.  However, the veteran 
is currently receiving a 20 percent disability evaluation.  
Accordingly, the issue of entitlement to a minimal 10 percent 
rating based on multiple noncompensable service-connected 
disabilities is not before the Board at this time.  

The veteran has also sought service connection for 
thrombophlebitis.  In a July 2000 rating determination, the 
RO effectively awarded the veteran service connection for 
this condition, associating this condition with the service 
connected postphlebitic syndrome.  Accordingly, this issue is 
also not before the Board at this time.  In July 2000, in 
light of the recent evaluation of the veteran, the RO 
determined that she was entitled to a 10 percent evaluation 
for postphlebitic syndrome of the right and left lower 
extremities (previously evaluated as varicose veins).  These 
evaluations included the claimed thrombophlebitis.  The RO 
determined that this resolved the veteran's appeal.  However, 
under the guidance supplied by the United States Court of 
Veterans Claims (Court) in AB v. Brown, 6 Vet. App. 35 
(1993), on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  Accordingly, as the 
veteran has not withdrawn these issues, these claims are 
before the Board at this time.

The veteran has also raised the issue of service connection 
for Von Willebrand's disease.  This claim was denied by the 
RO in the July 2000 rating determination.  The veteran was 
notified of this determination that month.  As a notice of 
disagreement to this determination has not been received 
regarding this specific issue, this claim is not before the 
Board at this time.

For reasons that will become clear below, the claim of 
entitlement to service connection for depression will be the 
subject of the REMAND section of this determination.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal on the issue of 
service connection for post-traumatic stress disorder (PTSD) 
and postphlebitic syndrome of the right and left lower 
extremities has been obtained.

2.  The veteran has never been diagnosed with PTSD by any 
health care provider.

3.  The residuals of the service-connected postphlebitic 
syndrome of the left and right lower extremities include pain 
and swelling.  Persistent edema and stasis pigmentation or 
eczema is not found.  Ulceration is not found.





CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

2.  The criteria for a disability rating of 20 percent for 
postphlebitic syndrome of the right lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.104, Diagnostic Code 7121 (2000).

3.  The criteria for a disability rating to 20 percent for 
postphlebitic syndrome of the left lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.104, Diagnostic Code 7121 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
other salient features of the new statutory provisions impose 
the following obligations on the Secretary (where they will 
be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Regarding the claims of entitlement to service connection for 
PTSD and postphlebitic syndrome of the right and left lower 
extremities, the Board finds that it has filled the duty to 
assist the veteran under both the new and old criteria.  The 
RO has made extensive efforts to locate pertinent medical 
records, has had the conditions evaluated, and has made every 
effort to assist the veteran in the development of her 
claims.  With regard to the claim of service connection for 
PTSD, the veteran underwent a psychiatric evaluation in 
February 1999 to determine whether she had PTSD.  PTSD was 
not diagnosed.  Significantly, the veteran herself has failed 
to indicate that she has ever been diagnosed with PTSD by any 
health care provider.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
provisions for direct service connection for PTSD under 
38 C.F.R. § 3.304(f) (2000), service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125 (2000)(diagnosis of mental 
disorder); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 394 (1996).  The VA regulation was changed in June 
1999 to conform to the Court's determination in Cohen v. 
Brown, 10 Vet. App. 128 (1997). 

The record before the Board demonstrates that PTSD has not 
been diagnosed.  Accordingly, stressor verification under 
Cohen is not warranted.  Simply stated, as the veteran has 
never been diagnosed with PTSD, confirmed stressors would not 
provide a basis to award her service connection for PTSD.  A 
recent psychiatric evaluation has failed to diagnose the 
veteran with PTSD.  In this regard, the Court has made clear 
that a lay party is not competent to provide evidence to 
matters requiring expertise derived in specialized knowledge, 
skill, expertise, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495-6 (1994).  Accordingly, she 
is not qualified to diagnose herself with PTSD.  As the 
veteran has never been diagnosed with PTSD, her alleged 
stressors do not provide a basis to determine that she has 
PTSD.  Accordingly, this claim is denied.

With regard to the claim of entitlement to an increased 
evaluation for postphlebitic syndrome in the right and left 
lower extremities, service-connected disability evaluations 
are determined by the application of a Schedule of Rating 
Disabilities which is based on average industrial impairment.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Effective January 12, 1998, the 
criteria for rating cardiovascular system disorders, 
including this condition, were revised.  As the veteran filed 
this claim in September 1998, the Board will utilize the new 
criteria only.  

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (post-phlebitic syndrome of any 
etiology) (2000).  Under Diagnostic Code 7121, post-phlebitic 
syndrome with massive board-like edema with constant pain at 
rest warrants a 100 percent disability evaluation.  
Persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration warrants a 
60 percent evaluation.  Persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration, warrants a 40 percent evaluation.  Persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without stasis pigmentation or with eczema, warrants 
a 20 percent evaluation.  Intermittent edema of the extremity 
or aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery, warrants a 10 percent evaluation.  These 
evaluations are for involvement of a single extremity.

The veteran's service-connected disability has been 
extensively evaluated.  At a hearing held before a hearing 
officer at the RO in September 1999, the veteran noted severe 
itching, swelling, and difficulties maintaining work due to 
her service-connected condition.  

At a VA examination held in May 2000, physical examination 
was found to be remarkable only for the lower extremities, 
which revealed a diffuse edema of the legs that was tender on 
examination.  No pallor and no other significant physical 
findings were noted.  The examiner stated that there would be 
no value to additional laboratory testing.  The diagnosis of 
post-phlebitic syndrome was clearly and easily made based on 
the veteran's history, the documentation in her military 
record, and the physical examination at that time.  Regarding 
the disability associated with this condition, the examiner 
noted that the veteran had been able to acquire or maintain 
gainful employment only on a very intermittent basis because 
of pain and swelling that occurs with any sort of dependent 
positioning of the legs.  It was indicated that the veteran 
had permanent pain and swelling of the extremities since 
1991.  

The VA examination of May 2000 must be given great probative 
weight.  This physician has reviewed the medical history as 
well as provided a detailed evaluation of the condition.  The 
evaluation is consistent with other medical evidence of 
record.  Based on this evaluation, the Board believes that a 
20 percent evaluation for each of the lower extremities is 
warranted.  Within the VA examination of May 2000, diffuse 
edema was found.  Based on the veteran's complaints, it can 
be found that this condition is incompletely relieved by 
elevation of the extremity.  Accordingly, based on the 
medical evidence of record, the Board finds that a 20 percent 
evaluation for both the right and left extremities is 
warranted. The benefit of the doubt is resolved in the 
veteran's favor. 38 U.S.C.A. § 5107.

In order to be entitled to a 40 percent evaluation for both 
extremities, the Board would be required to find persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  In this case, there is no evidence 
of stasis pigmentation or eczema.  Accordingly, a 40 percent 
evaluation under Diagnostic Code 7121 is not warranted.  The 
Board has reviewed all of the diagnostic codes under 
38 C.F.R. § 4.104 (2000).  However, the Board finds no 
section that provides a basis upon which to assign an 
evaluation beyond 20 percent for each leg.  Even if the Board 
were to evaluate the veteran's condition under 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (varicose veins) (2000), such a 
review would not provide the veteran additional compensation.  
An evaluation of the condition as 20 percent disabling for 
each extremity under Diagnostic Code 7121 is the highest 
possible evaluation based on all the medical evidence of 
record.  

It is important to note that the Board has taken into 
consideration the veteran's complaints of pain and 
difficulties with her legs caused by pain.  Without 
consideration of this pain and limitation of motion, the 
evaluation of 20 percent for each leg could not be justified.  
The medical evidence of record, along with the veteran's 
complaints, provides a basis to conclude that the veteran 
warrants a 20 percent evaluation for each extremity.  The 
veteran's difficulties do not provide a basis to find stasis 
pigmentation or eczema in either extremity.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the VA Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a follows:  A finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).  

In light of the recent evaluations and the veteran's own 
statements, there is no evidence which the Board may consider 
as credible and of significant probative weight to indicate 
that the service related disabilities impair earning capacity 
by requiring frequent hospitalizations.  In Fanning v. Brown, 
4 Vet. App. 225, 229 (1993), the Court held that the Board 
was required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) where the record contains evidence 
that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence of record.  There are no 
frequent periods of hospitalization. 

The Board finds that the other basis for an extraschedular 
evaluation, a finding that there has been an exceptional or 
unusual disability picture with marked interference with 
employment, has not been met.  While the veteran notes 
difficulties with her employment, a review of the medical 
evidence as a whole indicates significant nonservice-
connected disabilities.  The medical record of May 2000, 
noting a nonservice-connected back disability, supports this 
determination.  It is important to note that the veteran has 
a disability evaluation of 40 percent.  Such a disability 
evaluation, by definition, indicates an industrial 
impairment.  A veteran with such a disability evaluation 
would have difficulties in the work environment.  If she did 
not have difficulties in the work environment, a 40 percent 
evaluation could not be justified.  Consequently, an 
extraschedular evaluation based on the facts of this case is 
not warranted.  There is no indication that the veteran's 
service-connected disabilities influence employability in 
ways not contemplated by the rating schedule. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to an increased evaluation for postphlebitic 
syndrome of the right lower extremity to 20 percent is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to an increased evaluation for postphlebitic 
syndrome of the left lower extremity to 20 percent is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

With regard to the claim of service connection for 
depression, the Board believes that additional information 
will be required in order to successfully evaluate this claim 
under the new criteria.  In the evaluation of February 1999, 
the veteran was diagnosed with a major depressive disorder.  
In light of the veteran's testimony and her references to 
numerous events in service that caused her depression, the 
Board believes that additional development, as specified 
below, is warranted.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to the claim 
of service connection for depression.  
After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records that 
have not been previously secured, 
including any recent treatment of the 
alleged psychiatric disability.

2.  The veteran should be asked to 
provide a comprehensive statement 
containing as much detail as possible 
regarding her alleged stressful events in 
service.  The veteran is specifically 
asked to provide additional information 
regarding her alleged sexual assaults 
during service.  She is advised that this 
information is vitally necessary to 
obtain supportive evidence and that she 
must be as specific as possible.  Without 
such details an adequate search for any 
records cannot be conducted.  The veteran 
is specifically asked to note any police 
reports that may be available which would 
support her claim.

3.  Based, in part, on any additional 
information attained from the veteran, 
the RO should attempt to obtain any 
records available regarding the alleged 
depressive incidents during service.  All 
methods used to obtain these records by 
the RO should be noted within the claims 
folder.  If the veteran fails to provide 
additional information which would 
provide a meaningful basis to conduct 
such a search, the RO should so indicate.

4. If, and only if, supporting evidence 
from service records or other sources 
serves to establish that a chronic 
psychiatric disorder may have had its 
onset in service or may be otherwise 
related thereto, the veteran should then 
be scheduled for a VA psychiatric 
evaluation in order to determine the 
nature and etiology of any psychiatric 
disorder present.  The claims folder or 
the pertinent medical records contained 
therein, including the veteran's service 
medical records and any pertinent medical 
records obtained from other sources, must 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be requested to review 
the historical data to include the prior 
examination reports and clinical records 
in order to obtain a true picture of her 
psychiatric status.  The examiner should 
also elicit a detailed history of the 
onset of psychiatric symptoms from the 
veteran.  All necessary tests should be 
performed.  A copy of this REMAND should 
also be provided the examiner.  The 
examiner should provide explicit 
responses to the following questions:

(a) What is the nature and extent of 
the veteran's psychiatric 
disability, if any?

(b) Is it as likely as not that any 
psychiatric disability found is 
related to, or has been chronically 
worsened by, the veteran's active 
service from July 1979 to December 
1981?  The examiner shoulder 
indicate the basis for the opinion 
and to explain the rationale.  

5.  After the development requested has 
been completed, the RO should review the 
examination report to insure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, the issue of entitlement 
to service connection for depression 
should be adjudicated by the RO.  The RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  The 
veteran is advised that any additional 
claims will not be before the Board 
unless determination of the RO is 
unfavorable, and the veteran files a 
notice of disagreement and completes all 
procedural steps necessary to appeal a 
claim to the Board.

If the benefits sought are not granted, the veteran and her 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Error! Not a valid link



